DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-26 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Provisional Application 62/546,684 filed on August 17, 2017 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 has been considered by the examiner.

Allowable Subject Matter
Claim 24, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Neff et al. [U.S. Patent Publication 2007/0085677], discloses the monitoring of an RFID enabled device as it moves through an area and a monitoring unit having a sensor used for sensing the presence of objects moving through an area (paragraph 0032). The second most similar art of record, Yourkowski et al. [U.S. Patent Publication 2012/0146815], ..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-16, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. [U.S. Patent Publication 2007/0085677] in view of Yourkowski et al. [U.S. Patent 

With regard to claim 13, Neff meets the limitation of:
an RFID tag for monitoring a state of an aircraft passenger life vest, comprising a switch configured to detect opening of a container of the aircraft passenger life vest [the monitoring of an RFID enabled device as it moves through an area (paragraph 0032)]
a transceiver [the monitoring of an RFID enabled device as it moves through an area (paragraph 0032) via the use of a transceiver and receiver (paragraph 0016)]
However, Neff et al. fails to disclose of monitoring an aircraft passenger vest and a controller configured to, in response to detecting of the opening of the container, cause the transceiver to transmit a signal indicating a change in a state of the switch.  
monitoring an aircraft passenger vest [wireless devices on an aircraft used for transmitting data (figure 3, items 308, 310, 316, and 322 as well as paragraphs 0037 and 0038)]
It would be obvious to one with ordinary skill in the art to combine the elements of Neff et al. and Yourkowski et al. to create a monitoring system for electronic aircraft devices wherein the system is able to monitor the activity and status of the devices as they operate in an aircraft environment wherein the motivation to combine is to monitor the condition of devices and transmit the data recorded.  However, the combination of Neff et al. and Yourkowski et al. fails to disclose of a controller configured to, in response to detecting of the opening of the container, cause the transceiver to transmit a signal indicating a change in a state of the switch.  In the field of wireless monitoring devices, Neff et al. (2) teaches:
a controller configured to, in response to detecting of the opening of the container, cause the transceiver to transmit a signal indicating a change in a state of the switch [ambient light detectors used for detecting a change of light inside of a container thereby inferring the opening of said container (paragraph 0008) and a transmitter sending the change detected by the sensor to a remote device (paragraph 0017 as well as figure 1, items 22, 25 and 30)]
It would be obvious to one with ordinary skill in the art to combine the elements of Neff et al., Yourkowski et al. to create a monitoring system for electronic aircraft devices wherein the system is able to monitor the activity and status, along with the opening/closing of the devices. via the use of wireless monitoring devices in an aircraft environment wherein the motivation to combine is to monitor the condition of devices and transmit the data recorded by the devices using RFID technology (Neff et al, paragraph 0002).

	With regard to claim 14, Neff et al. fails to disclose of the signal further identifies the RFID tag and specifies a location of the RFID tag.  In the field of wireless devices, Yourkowski et al. teaches:
the signal further identifies the RFID tag and specifies a location of the RFID tag [location information being shared to a tag management module from an aircraft (figure 3, items 304 and 328)]
It would be obvious to one with ordinary skill in the art to combine the elements of Neff et al., Yourkowski et al., and Neff et al. (2) to create a monitoring system for electronic aircraft devices wherein the system is able to monitor the location of the devices as they operate in an aircraft 

	With regard to claim 15, please refer to the rejection for claim 13 as the citations meet the limitations of the present claim.

	With regard to claim 16, Neff et al. meets the limitation of:
the RFID tag is affixable to the container [the monitoring of an RFID enabled device as it moves through an area (paragraph 0032) via the use of a transceiver and receiver (paragraph 0016) where one with ordinary skill in the art can affix said device to a container as it is affixed to an object (paragraph 0032)]

With regard to claim 19, please refer to the rejection for claim 13 as the citations meet the limitation of the present claim.

With regard to claim 22, please refer to the rejection for claim 13 as the citations meet the limitation of the present claim.

With regard to claim 23, please refer to the rejection for claim 14 as the citations meet the limitation of the present claim.

Claim 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al. [U.S. Patent Publication 2007/0085677] in view of Yourkowski et al. [U.S. Patent 

With regard to claim 17, the combination of Neff et al., Yourkowski et al., and Neff et al. (2) fails to disclose of a housing of the RFID tag is separated into a main body and a portion housing the switch.  In the field of detection devices, Sakurai teaches:
a housing of the RFID tag is separated into a main body and a portion housing the switch [an RFID tag device having a detection unit used to determine the opening or closing of a door (paragraph 0004)]
It would be obvious to one with ordinary skill in the art to combine the elements of Neff et al., Yourkowski et al., Neff et al. (2), and Sakurai to create a monitoring system for electronic aircraft devices wherein the system is able to monitor the location and opening/closing of the devices as they operate in an aircraft environment via the use of wireless monitoring devices in an aircraft environment wherein the motivation to combine is to monitor the condition of devices and transmit the data recorded by the devices using RFID technology (Neff et al, paragraph 0002).

	With regard to claim 18, please refer to the rejection for claim 17 as the citations meet the limitation of the present claim.

	With regard to claim 20, please refer to the rejection for claim 17 as the citations meet the limitation of the present claim.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication 2009/0309762 to Wolken et al. discloses a method for monitoring the condition of structural components of an aircraft.
U.S. Patent 8,548,547 to Vij discloses a system for aviation physiological health monitoring.
U.S. Patent Publication 2009/0108649 to Kneller et al. discloses a system and method for an anticipatory passenger cabin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689